Case 9:21-cv-80102-DMM Document 27 Entered on FLSD Docket 01/19/2021 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  IOU CENTRAL, INC.                        :
  d/b/a IOU FINANCIAL, INC.,               :
                                           :
        Plaintiff,                         :
  vs.                                      :
                                           :   CASE NO. 1:20-cv-01223-CAP
  T&M INVESTMENTS, INC.,                   :
  HAITHAM KAMEL NASIF                      :
  A/K/A KAMAL H. NASIF                     :
  A/K/A KENNY NASIF,                       :
  IKHLAS H. NASIF,                         :
                                           :
        Defendants.                        :

                           ORDER ON MOTION [DOC 26]

        Upon consideration of the Motion to Transfer and For Leave [Doc 26] filed

  in response to the Order [Doc 25] being advised in the premises, the Court finds

  and orders as follows:

        The Motion is GRANTED. This case is transferred to the Southern District

  of Florida, Palm Beach Division. The Clerk shall close this case.

        IT IS SO ORDERED this 19th day of January 2021.


                                                /s/CHARLES A. PANNELL, JR.
                                                CHARLES A. PANNELL, JR.
                                                United States District Judge
                                                Northern District of Georgia



                                           1
